DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Weatherbee on 5/17/2021.

The application has been amended as follows: 


Claim 14: 	The IOL injector of claim 12 


Reasons for Allowance
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: In combination with the reminder of claim 1, no art on record, alone or in combination could be found to teach: the nut having an inner surface adapted to rotatably couple with the thread of the plunger or the nut is adapted to rotate in a first rotational direction (counter clockwise in figures 3-5), and thereby rotatably move along the thread of the plunger.

The closest art found was Germann (20170245984)

As to claim 1, Germann discloses: An intraocular lens (IOL) injector (see figure 1) having a lever-driven plunger mechanism (3/20, see figures 1-3), the IOL injector comprising: an injector body (27/29) having: a bore (37) having a longitudinal axis extending from the proximal end of the injector body to a distal end of the injector body (see figures 1-2); a rail (portion that 3 slides on, see figure 3-5) disposed on an interior wall of the injector body, the rail aligned with the longitudinal axis and extending into the bore (see figure 4); a plunger (3) movably coupled within the injector body and aligned within the bore (see figure 4); a track (bottom surface of plunger) disposed within the plunger, the track adapted to be axially slidably coupled with the rail and adapted to prevent rotation of the plunger around the longitudinal axis (see figures 3-5); a lever (20) having a first end comprising a handle (tip of lever shown in figure 3) accessible to a user and a second end rotatably coupled to the injector body (opposite end is rotatable 
However the rejection would have been improper because the rejection failed to disdlose: the nut having an inner surface adapted to rotatably couple with the thread of the plunger or the nut is adapted to rotate in a first rotational direction (counter clockwise in figures 3-5), and thereby rotatably move along the thread of the plunger. In the prior art applied, the plunger is not threaded nor is the inner surface of the nut configured to engage with a threaded structure. Furthermore the nut cannot rotatably move along the thread of the plunger. Modifying the device to have this structure would fundamentally change the actuation mechanism and would leave the device inoperable. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771